DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 1, in line 13, after “…dimensional point cloud data;”, "and" has been deleted;
in line 16, after “…dimensional point cloud data”, "." has been deleted;
---; and
localizing or navigating the robot by using the estimated three dimensional translation. --- has been inserted.


The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 12 discloses “applying a rotation to the received frame of three dimensional point cloud data to obtain an aligned frame of three dimensional point cloud data, the aligned frame of three dimensional point cloud data having an orientation aligned with the key frame of three dimensional point cloud data; 
 estimating a three dimensional translation in position of the robot by estimating a translation of the aligned frame of three dimensional point cloud data from the key frame of three dimensional point cloud data”.
In regards to claims 1 and 12, Davison taken either individually or in combination with Minear fails to teach or render obvious an apparatus for disclosing: “applying a rotation to the received frame of 
 estimating a three dimensional translation in position of the robot by estimating a translation of the aligned frame of three dimensional point cloud data from the key frame of three dimensional point cloud data”.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663